Citation Nr: 1117822	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinosinusitis with post-nasal drip.

2.  Entitlement to an initial compensable rating for bilateral hearing loss, prior to April 5, 2010.

3.  Entitlement a rating greater than 10 percent for bilateral hearing loss, as of April 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1948 to October 1964 and from November 1964 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for allergic rhinosinusitis and assigned a noncompensable rating, effective May 12, 2004, and granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective May 12, 2004.  In February 2011, the RO issued a subsequent rating decision assigning a 10 percent disability rating for bilateral hearing loss, effective April 5, 2010. 

The Veteran requested a hearing before a Decision Review Officer (DRO) in February 2007 and a hearing before a Veterans Law Judge in April 2008.  However, in August 2007, the Veteran's representative submitted a statement asking the DRO to proceed with his case as he would unable to attend his hearing due to health reasons, and, in July 2009, the Veteran submitted a statement informing VA that he would not be able to attend his scheduled Board hearing due to health reasons.  As such, his hearing requests are considered withdrawn. See 38 C.F.R. § 20.704(e).

In January 2010, the Board remanded the matter to the RO for the purpose of obtaining a VA sinus examination and VA audiological examination.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was returned to the Board in March 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's allergic rhinosinusitis with post-nasal drip is manifested by 70 percent right nasal obstruction; there is no left nasal obstruction or evidence of polyps.

2.  Private audiometric test results from July 2002 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.  

3.  VA audiometric test results from March 2005 show that the Veteran had level III hearing in his right ear and level II hearing in his left ear.

4.  Private audiometric test results from December 2008 show that the Veteran had level III hearing in his right ear and level II hearing in his left ear.

5.  VA audiometric test results from April 2010 show that the Veteran had level IV hearing in his right ear and level III hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service connected allergic rhinosinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2010).

2.  Prior to April 5, 2010, the criteria for a compensable rating for service connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2010).

3.  As of April 5, 2010, the criteria for a rating higher than 10 percent for service connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection for allergic rhinosinusitis and bilateral hearing loss.  In Dingess, 19 Vet. App. at 490-91, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, section 5013(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, as the notice that was provided in June 2004, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (holding that where a service connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, private treatment records, and VA treatment records.  Specifically, in November 2004, the Veteran asked VA to obtain treatment records from his private physician, and in July 2009, the Veteran asked VA to obtain a particular report from an ear, nose, and throat specialist.  These records were, in both cases, subsequently submitted by the Veteran and are present in the claims folder.  

Additionally, two private audiology reports of record.  These reports contain uninterpreted audiograms and speech discrimination scores.  In both cases, it is not entirely clear whether the speech discrimination scores reported are Maryland CNC test scores, as required under 38 C.F.R. § 4.85.  However, as these scores follow a consistent trend in accordance with the VA audiology reports of record, the Board concedes that the speech discrimination scores provided are Maryland CNC scores for rating purposes and finds, therefore, that additional clarification is not necessary.  See Savage v. Shinseki, 2011 WL 13796, No. 09-4406, Jan. 4, 2011 (Vet. App.) (holding that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed), citing Tyrues v. Shinseki, 23 Vet. App. 166, 182 (2009).

The Veteran has also been provided with two VA examinations - in March 2005 and April 2010.  The VA examiner described the functional effects caused by the Veteran's hearing loss in both examination reports, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination.  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues of entitlement to a higher rating for allergic rhinosinusitis and bilateral hearing loss.

II.  Increased Ratings

The Veteran contends that the symptoms of his service-connected allergic rhinosinusitis and bilateral hearing loss are more severe than reflected by his current disability ratings.  With regard to his sinus disorder, he contends that his symptoms are considerably more severe at night when the congestion prevents him from breathing through his nose.  See April 2008 statement.  He also asserts that his condition requires the use of over-the-counter decongestants and prescription allergy medication on a daily basis.  With regard to his hearing loss, the Veteran states that he has a particularly hard time understanding conversational speech, especially in crowds or noisy areas  See October 2004 Notice of Disagreement (NOD). 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known a "staged rating."  Id. at 126.  Here, the RO has already staged the Veteran's rating for bilateral hearing loss.  As discussed below, no additional application of staged ratings is inapplicable in this case, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings for any periods other than those already staged by the RO. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A.  Allergic Rhinosinusitis

The Veteran's allergic rhinosinusitis is currently rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, a 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  A 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

Private treatment records from July 2002 show that the Veteran sought treatment for nasal stuffiness with thick drainage.  He was diagnosed with allergic rhinitis at this appointment and at a second appointment in June 2003.

In March 2005, the Veteran was provided with a VA sinus examination.  Pursuant to the examination, a CT scan was performed that showed moderate deviation of the nasal septum to the right.  There was no abnormal thickening of the mucosal lining, no air-fluid level, and no bone destruction.  The osteomeatal complexes were patent, or open, bilaterally.  The examiner described the deviation as a longitudinal fraction rib in the septum that includes about 70 percent of the right nasal airway after nasal constriction.  As a consequence, the left side is hyperpatent.  Otherwise, the external nose, vestibule, inferior meatus, inferior turbinates, middle meatus, and middle turbinates, sphenoidal recess, oral factory areas, and sinuses were all normal.  The septum was determined to be normal in consideration of the defect described.  The diagnosis given is "[s]evere nasal septal deformity" and Eustachian tube dysfunction, aggravated by his allergic rhinosinusitis.

Private neurology records from April 2009 note that the left ethmoid sinus was inflamed.

The Veteran was provided with a second VA examination in April 2010 with the same examiner who conducted the March 2005 VA examination.  The examiner noted that the Veteran had not used antibiotics since the previous examination.  He regularly uses Rhinocort and fexofenadine to treat his symptoms.  The Veteran reported more right nostril obstruction and complained of particularly severe nasal blockage in the early morning and post-nasal drip.  The course of his rhinosinusitis since its onset is described as "intermittent with remissions."  There is no history of hospitalization or surgery and no history of sinusitis.  The Veteran did have a history of perennial allergies with current symptoms of excess nasal mucous.  There were no current sinus symptoms and no evidence of sinus disease.

The Veteran had 0 percent left nasal obstruction and 70 percent right nasal obstruction, but the examiner determined that the nasal obstruction was due to the Veteran's septal deformity and was not related to his allergic rhinitis.  There was no permanent hypertrophy or turbinates from bacterial rhinitis, no rhinoscleroma, no tissue loss, and no granulomatous infection or Wegener's granulomatosis.

The Veteran does not meet the criteria for a 10 percent rating under DC 6522, as he does not have greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  In March 2005, his nasal passages were clear, and in April 2010 he had only 70 percent blockage in one nostril.  Furthermore, the VA examiner determined that this blockage is due to the Veteran's septal deformity and not allergic rhinitis.  As such, the Board finds that the current noncompensable rating is appropriate throughout the appellate period.

The Board has considered the application of Diagnostic Code 6502, but as the criteria for a 10 percent rating is identical to the criteria under DC 6522, no different outcome could result from its application.  DCs 6510-14 are inapplicable as the VA examiner determined that the Veteran had no history of sinusitis and no sinus symptoms at the time of either VA examination, and the Veteran is not service connected for sinusitis.  DCs 6523 and 6524 are also inapplicable and the examiner specifically noted that there were no relevant symptoms of bacterial rhinitis or granulomatous rhinitis.

Additionally, the Board acknowledges the Veteran's lay testimony regarding the extent of his symptoms and nasal blockage.  However, while the Veteran is competent to testify to observable symptoms of blockage, the precise extent of nasal obstruction is a medical question requiring observation by a medical practitioner with specialized knowledge and experience, particularly given the complexities caused by the Veteran's septal deviation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").  Furthermore, the Veteran's testimony considering the extent of his nasal obstruction is probatively outweighed by the objective medical findings to the contrary, specifically the findings of the April 2010 VA examiner. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

B.  Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

The earliest post-service hearing data of record is from a July 2002 audiology report from a private audiologist diagnosing the Veteran with mild to severe high frequency hearing loss.  The data recorded on this audiogram is as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
65
65
LEFT
10
25
35
55
65


The average pure tone threshold in the Veteran's right ear was 40 decibels, and the average pure tone threshold in the Veteran's left ear was 38 decibels.  On the Maryland CNC test, the Veteran received a score of 96 percent for the right ear and 96 percent for the left ear for word recognition.  The July 2002 results equate to an assignment of level I for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  

The audiologist also sent a report to the Veteran's primary physician, informing him that the results showed a mild to severe high frequency sensorineural hearing loss in each ear, although the Veteran showed good word recognition ability for conversational speaking levels in quiet.  The audiologist recommended annual examinations and use of strict hearing conservation measures.  She noted that additional difficulty understanding speech would be expected in noisier environments, but did not recommend amplification at that time.

The Veteran was provided with a VA audiological examination in March 2005.  The VA examiner noted that the Veteran had difficulty hearing speech and described the words as "mixed."  The results are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
65
LEFT
25
25
40
55
60

The average pure tone threshold in the Veteran's right ear was 49 decibels, and the average pure tone threshold in the Veteran's left ear was 45 decibels.  On the Maryland CNC test, the Veteran received a score of 76 percent for the right ear and 88 percent for the left ear for word recognition.  The March 2005 results equate to an assignment of level III for the Veteran's right ear and level II for his left ear, which merits a noncompensable rating using Table VI.  

A third hearing test was done at the request of the Veteran's private neurologist in December 2008.  The results are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
70
LEFT
15
25
45
65
60

The average pure tone threshold in the Veteran's right ear was 48 decibels, and the average pure tone threshold in the Veteran's left ear was 42 decibels.  On the Maryland CNC test, the Veteran received a score of 80 percent for the right ear and 88 percent for the left ear for word recognition.  The March 2005 results equate to an assignment of level III for the Veteran's right ear and level II for his left ear, which merits a noncompensable rating using Table VI.  

The Veteran was provided with a final VA audiological examination in April 2010.  The examiner noted that the Veteran complained of not hearing well, but that his hearing loss did not have any occupational effects.  The results are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
70
70
LEFT
20
25
45
55
60

The average pure tone threshold in the Veteran's right ear was 54 decibels, and the average pure tone threshold in the Veteran's left ear was 46 decibels.  On the Maryland CNC test, the Veteran received a score of 64 percent for the right ear and 80 percent for the left ear for word recognition.  The March 2005 results equate to an assignment of level VI for the Veteran's right ear and level III for his left ear, which merits a 10 percent rating using Table VI.  

Therefore, according the evidence of record, the Veteran is not entitled to a schedular compensable rating for bilateral hearing loss prior to April 5, 2010, and he is not entitled to a rating in excess of 10 percent as of April 5, 2010.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

Additionally, the Board acknowledges the Veteran's lay testimony regarding his difficulty understanding conversational speech in noisy environments, and acknowledges that the Veteran is competent to testify to those symptoms.  However, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable hearing loss in the hearing levels nevertheless assigned a noncompensable or 10 percent rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments. 

C.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing conversations in louder environments) and allergic rhinosinusitis (blockage due to congestion, especially in the morning) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to noncompensable ratings nevertheless contemplate a degree of hearing loss, and therefore the sort of symptoms associated with mild hearing loss, and the rating schedule for allergic rhinitis explicitly contemplates degrees of obstruction less than total in one nostril or 50 percent in both nostrils.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to a compensable rating for allergic rhinosinusitis is denied.

Entitlement to a compensable rating for bilateral hearing loss, prior to April 5, 2010, is denied.

Entitlement to a rating greater than 10 percent for bilateral hearing loss, as of April 5, 2010, is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


